Citation Nr: 1646433	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  13-19 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a hernia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from June 1977 to August 1977, February 2003 to May 2004, June 2007 to November 2007, and August 2010 to November 2011.  The Veteran currently serves with the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for a hernia.

In July 2016, the Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceedings has been associated with the claims file. 


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's hernia was incurred during active military service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, a hernia was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Given the favorable actions taken below concerning the claim for entitlement to service connection for a hernia, the Board will not discuss further whether those duties have been accomplished.

Service connection may be granted for disabilities resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) evidence of current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records (STRs) in January 2011 reflect that the Veteran was admitted as an outpatient for a left-sided bulge after performing sit-ups while deployed to Afghanistan.  Records in July 2011 reflect a diagnosis of ventral hernia.  In August 2011, the Veteran was seen for a possible ventral hernia.  The Veteran reported that he felt a bulge on the left side while doing sit-ups, and that the only inciting factors are when he does push-ups and sit-ups.  On physical examination, the examiner could not reproduce the hernia and found that there was no obvious evidence for a hernia.

VA treatment records in March 2012 diagnosed the Veteran with a ventral/umbilical hernia.  He was referred to general surgery due to a "recurrent ventral hernia reducible but recurrent with physical stress, specifically sit-ups."  The Veteran reported that while deployed he experienced "a bulge to the right midline," and was diagnosed with a ventral hernia.  On physical examination, the physician found an umbilical hernia right of midline, approximately one centimeter in diameter.  The physician diagnosed the Veteran with a "tiny periumbilical hernia, but no other ventral hernia."  In November 2012, the Veteran underwent an umbilical herniorrhaphy to repair his hernia, and was placed on a temporary profile with the National Guard pending his surgical recovery.

A May 2013 VA examination report documents the Veteran's contentions that the hernia he experienced during service was the same for which he underwent surgery.  On physical examination, the VA examiner noted no masses, hernias, or muscle wall abnormality; and a well-healed horizontal incision site at the umbilicus consistent with his history of umbilical hernia repair.  He diagnosed the Veteran with status post umbilical hernia repair with no functional impairment.  He then opined that it was less likely than not that the Veteran's umbilical hernia was related to or worsened beyond the natural progression of the disease by his military service or his possible ventral hernia noted in-service.  The examiner explained that ventral and umbilical hernias "are not typically considered the same thing or even related," and that "they are two distinct diagnoses."

At his July 2016 hearing, the Veteran testified that while in service, he felt a bulge in his right side under his navel, which he could see "poking out of [his] stomach" and "through the skin."  He explained that he sought treatment but that the hernia had resolved itself, and that he was instructed to seek treatment once his deployment ended.  He stated that the hernia returned in 2012 while he was at the gym and that he drove himself to the hospital, where he was instructed to see his doctor.  He reported that he eventually underwent surgery to repair the hernia in November 2012.  He described the second hernia to be in the same place as the one he experienced while in-service, and described similar pain in his navel.  He contended that he continued to experience residuals, such as pain during physical exertion. 

Upon review of the evidence, the Board finds that service connection for a hernia is warranted.  As an initial matter, the Veteran has met the current disability requirement.  He was diagnosed with a hernia in March 2012 and underwent surgery to repair it in November 2012.  

In addition, the Veteran is competent to report certain types of in-service symptoms and injuries, which are capable of lay observation, such as seeing a bulge in his abdomen and feeling pain in the navel area during physical training.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, the Board finds that the Veteran is competent to report the type and location of the pain he experienced during service, as well as the subsequent similar type and location of the pain he felt post-service when his hernia returned.  There is no reason to doubt the credibility of the Veteran's reports, particularly given the consistency of the statements to his treatment providers.  While the Board notes that the Veteran was diagnosed with a ventral hernia in-service, VA treatment records in March 2012 refer to the Veteran's in-service diagnosis, but classify the hernia as an umbilical hernia after physical examination.  In addition, the Veteran testified that the type, appearance, and location of the in-service hernia and post-service hernia were the same, and that the pain was localized in the same area.  Further, the Board notes that the Veteran's hernia was not treated during service; instead, the Veteran was advised to seek treatment once he returned to the United States.  Therefore, the Board finds that the Veteran's hernia during service is the same for which he underwent surgery in November 2012.  

The Board acknowledges the May 2013 VA examiner's opinion that the Veteran's ventral hernia and umbilical hernia are two distinct diagnoses, however, the VA examiner did not fully consider the Veteran's credible statements regarding his hernia symptoms.  Specifically, the Veteran stated that he was experiencing the same type of pain in the same location, and that the in-service and post-service hernias protruded from his abdomen in a similar fashion and location.  As such, the VA examiner's opinion has little probative weight.  Cf. Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (discussing failure to consider a veteran's lay statements).

The evidence is thus at least evenly balanced as to whether the Veteran's hernia is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for this disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a hernia is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


